DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 05/09/2022 is acknowledged. Claims 18-32 have been withdrawn from further consideration and claims 1-17 are pending.

Priority
This application repeats a substantial portion of prior Application No. 14/619845, filed 02/11/2015, and adds disclosure not presented3 in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time:
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is:  
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or  
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or 
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above. 
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 1-17 are not supported by any such earlier application.   
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
The effective filing date of the claimed invention is 01/13/2017.

Drawings
The drawings are objected to because:
Figures 1-15, 19, 20, 22A-22D, and 31-36 use shading, however, this shading reduces legibility. See CFR 1.84(m) which states “Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 9-13, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bonomo (US Patent 4,798,205).
The Examiner notes that there are multiple interpretations of the Bonomo reference given that the present claims are written broadly. The following rejection of Claim 1 is under the FIRST INTERPRETATION of the Bonomo reference.
Regarding Claim 1, Bonomo teaches an endoscopic tissue retraction system comprising: 
an element (8) configured to be movably mounted to an endoscope (Figure 1; Column 4, Lines 5-37); and 
a connector (60) configured to be secured to the element (8) and to the tissue which is to be retracted (Figure 1; Column 7, Lines 16-51).
The recitation in the claims that the “element is configured to be movable mounted to an endoscope” is merely an intended use since an endoscope is not positively recited in the claims. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner' s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Bonomo discloses an endoscopic tissue retraction system as presently claimed, it is clear that the system of Bonomo would be capable of performing the intended use, i.e. (being movable mounted to an endoscope), presently claimed as required in the above cited portion of the MPEP.
Regarding Claim 2, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the element (8) comprises a balloon (10; Figure 1).
Regarding Claim 3, Bonomo teaches an endoscopic tissue retraction system according to claim 2 wherein the balloon is movably mounted to the endoscope by at least one push tube (16; Column 4, Lines 20-37).
Regarding Claim 4, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the connector (60) comprises a flexible member (column 4, Lines 38-40 disclose a suture).
Regarding Claim 5, Bonomo teaches an endoscopic tissue retraction system according to claim 4 wherein the flexible member (suture) comprises a loop (see Figure 8 in which the suture is looped/tied into element 28).
Regarding Claim 9, Bonomo teaches an endoscopic tissue retraction system according to claim 4 wherein the flexible member (suture) comprises a single strand (see Figure 8; Column 4, Lines 55-59).
Regarding Claim 10, Bonomo teaches an endoscopic tissue retraction system according to claim 4 wherein a substantially rigid ring (26) is attached to the flexible member (suture; Column 4, Lines 56-59).
Regarding Claim 15, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the element (8) comprises an eyelet (26), and further wherein the connector (60) is secured to the element (8) via the eyelet (26; Figure 8; Column 4, Lines 56-59).
Regarding Claim 16, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the tissue to be retracted comprises a lesion (Column 1, Lines 59-End and Column 2, Lines 1-4).
The recitation in the claims that the connector is configured to be secured to the tissue and tissue comprises a legion is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner' s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Bonomo discloses an endoscopic tissue retraction system as presently claimed, it is clear that the system of Bonomo would be capable of performing the intended use, i.e. (being secured to a tissue having a lesion and the lesion is attached to the submucosal layer of an intestine), presently claimed as required in the above cited portion of the MPEP.
Regarding Claim 17, Bonomo teaches an endoscopic tissue retraction system according to claim 16 wherein the lesion is attached to the submucosal layer of an intestine.
The recitation in the claims that the connector is configured to be secured to the tissue… tissue comprises a legion… and “the lesion is attached to the submucosal layer of an intestine” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner' s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Bonomo discloses an endoscopic tissue retraction system as presently claimed, it is clear that the system of Bonomo would be capable of performing the intended use, i.e. (being secured to a tissue having a lesion and the lesion is attached to the submucosal layer of an intestine), presently claimed as required in the above cited portion of the MPEP.

** IN A SECOND ALTERNATIVE INTERPRETATION of the Bonomo reference, the following claims are rejected**
Regarding Claim 1, Bonomo teaches an endoscopic tissue retraction system comprising: 
an element (10) configured to be movably mounted to an endoscope (Figure 1 and 8; Column 4, Lines 5-18) ; and 
a connector (30) configured to be secured to the element (10) and to the tissue which is to be retracted (40) (Column 5, Lines 9-20)
Regarding Claim 2, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the element (10) comprises a balloon (Column 4, Lines 5-18).
Regarding Claim 3, Bonomo teaches an endoscopic tissue retraction system according to claim 2 wherein the balloon (10) is movably mounted to the endoscope by at least one push tube (16).
Regarding Claim 4, Bonomo teaches an endoscopic tissue retraction system according to claim 1 wherein the connector (30) comprises a flexible member (Column 5, Lines 11-20).
Regarding Claim 10, teaches an endoscopic tissue retraction system according to claim 4 wherein a substantially rigid ring (26) is attached to the flexible member (Column 4, Lines 38-59).
Regarding Claim 12, Bonomo teaches an endoscopic tissue retraction system according to claim 4 wherein the flexible member (20) comprises a non-elastomeric material (Column 5, Lines 9-20).
Regarding Claim 13, teaches an endoscopic tissue retraction system according to claim 1 wherein the connector (30) is substantially rigid (Column 4, Line 14).

IN A THIRD ALTERNATIVE INTERPRETATION of the Bonomo reference, the following claims are rejected**
Regarding Claim 1, Bonomo teaches an endoscopic tissue retraction system comprising: 
an element (60) configured to be movably mounted to an endoscope; and 
a connector (8) configured to be secured to the element (60) and to the tissue (42) which is to be retracted.
Regarding Claim 4, teaches an endoscopic tissue retraction system according to claim 1 wherein the connector (8) comprises a flexible member (10).
Regarding Claim 11, teaches an endoscopic tissue retraction system according to claim 4 wherein the flexible member (10) comprises an elastomeric material (Column 4, Lines 5-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomo (US Patent 4,798,205) as applied to claim 5 above, and further in view of Yeung (US PGPub 2006/0030884).
The Examiner notes that the following claims are rejected under the FIRST INTERPRETATION of the teachings of Bonomo as outlined above (in this interpretation the flexible member is a suture).
Regarding Claim 6-7, Bonomo teaches an endoscopic tissue retraction system according to claim 5 wherein the loop has a variable length (Claim 6), and wherein the loop comprises a slipknot (Claim 7).
Yeung discloses a suture anchor and approximating device in which the attached suture is pulled to fasten an anchor within the tissue (Abstract) wherein the suture attaching to the suture comprises a slipknot (which have lengths that are variable) (see Paragraph 0212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sutures of Bonomo to include variable length slip knots for the advantage of being able to modify the length of the suture which after it is already attached to the tissue and to the element.

Claims 6, 8, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomo (US Patent 4,798,205) as applied to claim 5 above, and further in view of Yeung (US PGPub 2006/0030884).
The Examiner notes that the following claims are rejected under the FIRST INTERPRETATION of the teachings of Bonomo as outlined above (in this interpretation the flexible member is a suture).
Regarding Claim 6, Bonomo teaches an endoscopic tissue retraction system according to claim 5 but fails to explicitly state wherein the loop has a variable length. It can be seen in Figure 8 that the flexible element has loops connecting to element 28. Bonomo shows these are tied together and thus the length of the loop cannot be changed.
Yeung teaches a suture clip that eliminates the need for tying knots in sutures (abstract). The suture clip allows for the loops to have a variable length as different lengths of sutures are pulled through the suture clip (see Figures 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Bonomo such that the sutures are attached to element 28 of Bonomo with the suture clip teachings of Yeung for the advantage of eliminating the need to tie a knot in the suture.
Regarding Claim 8, the combination of references disclosed above teaches an endoscopic tissue retraction system according to claim 6 wherein Yeung teaches the loop comprises a length adjustment clip (20; Figure 1).
Regarding Claim 14, the combination of references disclosed above teaches an endoscopic tissue retraction system according to claim 1 wherein the combination of references would result in the connector (60) of Bonomo is secured to at least one of the element (8) of Bonomo and the tissue which is to be retracted by a surgical clip (20) as taught by Yeung.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771